An appeal by employer and its insurance carrier from an award dated May 23, 1946, made by the Workmen’s Compensation Board in the sum of $300 in favor of Mrs. Frances Krupska, a sister of the decedent for funeral expenses, and which also directed payment' in the sum of $500 to the Special Disability Fund, in the sum of $500 to the Vocational Rehabilitation Fund and in the sum of $300 to the Fund for Reopened Cases, pursuant to the provisions of subdivisions 8 and 9 of section 15 and section 25-a, respectively, of *858the Workmen’s Compensation Law. The decedent was employed as a laborer. On February 5, 1936, he fell from the top of a freight car into the bottom of a nearby empty pocket. He suffered a comminuted fracture of the transverse and descending ramus of the pubis on the left side and a comminuted fracture through the acetabulum on the left side of the pelvis, and was as a result thereof disabled until the date of his death by suicide on May 1, 1944. After a review of the initial award made by the referee, the award was rescinded and the matter referred to the referee for further hearing, subsequent to which the referee recommended to the board that the case be referred to an impartial specialist for the purpose of obtaining his opinion concerning causal relation between the accident and the death of decedent. The report of the specialist was received in evidence and the carrier waived its right to cross-examine. The award appealed from was then made by the board. The award was not for the benefit of the board or the State. The specialist, therefore, could act impartially. From his report it appeared that the suicide was induced by psychosis and melancholia which followed the accident. Causal relation between the accident and death became a question of fact. Award affirmed, with costs to the Workmen’s Compensation Board. Heffernan, Brewester, Foster and Russell, JJ., concur; Hill, P. J., concurs, because it does not appear that the error of the impartial specialist, in attributing the eighty pounds loss of weight which had been suffered by a witness, to the deceased employee, affected the opinion expressed.